DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is written in response to Applicants Remarks filed 10/21/20.  Claims 1, 4, 5, 7-20 are pending.  Claims 1, 4, 5, and 7-11 have been examined on the merits. Claims 12-20 are withdrawn.
Withdrawn Rejections
	The 112 2nd rejections of claims 2, 3, 6, have been withdrawn due to the cancellation of the claims.
The 112 2nd rejection of claims 4, 10, and 11 have been withdrawn due to the amendments to the claims.
The 102 rejections of claims 1, 4, 6, 7, and 11 over Gugger have been withdrawn due to the amendments to the claims.
The 102 rejections of claims 1, 4, 5 under Maljaars et al. (US 2017/0042172) have been withdrawn due to the amendments to the claims.
The 103 rejections of the claims under Maljaars et al. (US 2017/0042172) have been withdrawn due to the amendments to the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gugger et al. (WO 2016/172570).
Regarding Claims 1 and 7:  Gugger discloses a legume based dairy substitute to form yogurt [abstract; 0044-0045].  Gugger discloses “pulse of legumes” including lentil and chickpea [0020].  Gugger also discloses including nuts including almonds and coconut [0059].  Gugger discloses including a bacterial culture [0046].  Gugger discloses using up to Gugger discloses the yogurt being made up entirely of legumes and nuts and seeds. Gugger discloses 0.1 to 8% seeds or nuts [0059].  Gugger discloses legumes at greater than 90% [0025].
However, since Gugger discloses that a yogurt produced would be entirely legumes and nuts and seeds, it would have been obvious to modify the amounts of legumes and nuts and seeds in order to provide the desired flavor, texture and nutritional components to the yogurt and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claims 4 and 11:  Gugger discloses as discussed above in claim 1.  Gugger also discloses that the product can include soybean [0022].
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gugger et al. (WO 2016/172570) as applied to claim 1 above and in further view of Feng CN103828918 Derwent Abstract 2 pages.
Regarding Claims 8 and 9:  Gugger discloses as discussed above in claim 1.   Gugger does not disclose that the seed is pumpkin.
Feng discloses a pumpkin seed yogurt [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the product of Gugger to include pumpkin seeds as in Feng since Feng discloses yogurt successfully made from pumpkin seeds.
Claims 1, 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maljaars et al. (US 2017/0042172) in view of Fugisawa (US 4,563,356). 
	Regarding Claims 1 and 4:  Maljaars discloses as a fermented milk product and that the milk product can contain mixture of dairy milk and plant based milk derived from pulse legumes (pea), nuts, and seeds [0007; 0065].  Maljaars discloses including a bacterial culture [0008].   Maljaars discloses the product being yogurt [0014].
Maljaars does not disclose amounts of the legumes, seeds, and nuts relative to each other.
Fugisawa discloses a yogurt that can be made from seeds and beans and contains a bacterial starter [abstract; col. 2, lines 1-4; col. 3, lines 53-62].  Fugisawa discloses that the product should contain no less than 20% sunflower seeds when used with other plants including soybean [col. 2; lines 46-52].  Fugisawa discloses equal amounts of sunflower seeds and soybean used in the product [Ex.3], thereby rendering obvious the use of at least 20% soybean.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Maljaars to include the amounts of the seeds to legumes as in Fugisawa since the reference disclose similar plant sourced milk and the focus of both is producing fermented products from those sources.  Further selection of amounts and seeds/nuts and legumes would have been based on the desired taste in the end product which Fugisawa speaks to.
Regarding Claim 5:  Maljaars discloses a yogurt product as discussed above in claim 4.  Maljaars does not explicitly disclose wherein the combination comprises up to 40 percent of the plant-based yogurt product by weight.
	However, the claim recites up to 40% and therefore encompasses 0%.  Therefore Maljaars renders obvious wherein it contains 0% of the combination. 
Regarding Claim 10:  Maljaars discloses a yogurt product as discussed above in claim 1. Maljaars discloses including skim milk.  Maljaars discloses a yogurt composition containing skim milk powder [0082, 0083].
.
Claims 1, 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fugisawa (US 4,563,356). 
	Regarding Claim 1:  Fugisawa discloses a yogurt that can be made from seeds and beans and contains a bacterial starter [abstract; col. 2, lines 1-4; col. 3, lines 53-62].  Fugisawa discloses that the product should contain no less than 20% sunflower seeds when used with other plants including soybean [col. 2; lines 46-52].  Fugisawa discloses equal amounts of sunflower seeds and soybean used in the product [Ex.3], thereby rendering obvious the use of at least 20% soybean and 20% sunflower seeds.
Regarding Claim 4:  Fugisawa discloses further including a dairy component [col. 2, lines 62-65].
Regarding Claim 5:  Fugisawa disclose using up to 15% milk protein [col. 2, lines 62-65]. 
Regarding Claim 10:  Fugisawa disclose using skim milk powder [col. 3, lines 3-12]. 
Response to Arguments
	The 112 2nd rejections of claims 2, 3, 6, have been withdrawn due to the cancellation of the claims.
The 112 2nd rejection of claims 4, 10, and 11 have been withdrawn due to the amendments to the claims.
The 102 rejections of claims 1, 4, 6, 7, and 11 over Gugger have been withdrawn due to the amendments to the claims.
The 102 rejections of claims 1, 4, 5 under Maljaars et al. (US 2017/0042172) have been withdrawn due to the amendments to the claims.

On pages 9-11, the Applicants assert that Gugger does not speak to amounts of legumes and other nuts and seeds and is drawn to dairy substitute and not a plant based product.
The Examiner disagrees and notes that amounts for legumes has been discussed above.  Further Applicants are arguing semantics.  Applicants appear to argue a vegan yogurt but plant based is not necessarily vegan.  Further, Gugger satisfies the limitation of a plant based yogurt since its primary ingredients are not made from dairy products.
On pages 11-15, Applicants argue that the yogurt of Maljaars is not plant based as the instant invention since Maljaars includes dairy.  The Applicants also argue that Maljaars limits yogurt to dairy yogurt.  
The Examiner notes that the Applicants own dependent claims recite including a dairy ingredient.  Therefore Applicants arguments cannot stand.  Applicants are arguing semantics.  Applicants appear to argue a vegan yogurt but plant based is not necessarily vegan.
Regarding Maljaars limiting yogurt to dairy milk.  The Examiner notes that Maljaars also discloses using plant based milks [0007;0065] and while being inclusive of dairy milk is therefore not limited to dairy milk.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Felicia C Turner/            Primary Examiner, Art Unit 1793